Citation Nr: 1547165	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  10-23 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Kreitlow

INTRODUCTION

The Veteran had active military service from August 1955 to June 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which found that new and material evidence and not been received to reopen a claim for entitlement to service connection for mood disorder (also claimed as PTSD and the mental condition).

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in February 2012.  A copy of the transcript of this hearing has been associated with the claims file.  In April 2012, the Board reopened the Veteran's claim for service connection for an acquired psychiatric disorder and remanded the merits of the claim for additional notice and development.  

In April 2013, the Board issued a decision denying the Veteran's claim, which he appealed to the Court of Appeals for Veterans Claims (Court).  In October 2013, in accordance with a Joint Motion for Remand, the Court vacated the Board's decision and remanded the Veteran's claim for additional development.  In May 2014, the Board remanded the claim to obtain additional development as agreed upon in the Joint Motion for Remand.  In October 2014, the Board again issued a decision denying the Veteran's claim.  The Veteran once more appealed to the Court and his appeal was yet again remanded to the Board for action pursuant to a Joint Motion for Remand in August 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In the August 2015 Joint Motion for Remand, the parties agreed that the Board erred by not ensuring compliance with VA's duty to assist consistent with previous remand instructions by providing a medical opinion that was adequate for rating purposes, citing to Stegall v. West, 11 Vet. App. 268 (1998).  

In the October 2013 Joint Motion for Remand, the parties had agreed that the Board erred in failing to provide an adequate medical opinion.  The parties agreed that the February 2013 negative opinion was based on that the Veteran's stressor was not conceded or corroborates; however, in its decision, the Board specifically found that the incident of military sexual trauma reported by the Veteran occurred.  Thus, the parties agreed that the Board should have afforded the Veteran with a new medical examination specifically noting that his alleged military sexual trauma has been found to have occurred.  Furthermore, the parties agreed that the February 2013 examination was inadequate because of internal inconsistencies in the report regarding whether the Veteran's psychiatric disorder meets the criteria for a diagnosis of PTSD.  Thus, the parties agreed that remand for a new examination was appropriate.

In May 2014, the Board remanded the Veteran's claim pursuant to the parties' agreement in the Joint Motion for Remand.  Significantly, the Board remanded to obtain a new VA examination and requested specific questions that were required to be answered to obtain appropriate the necessary medical opinions to adjudicate the Veteran claim.  Importantly, the examiner was explicitly directed to assume that the Veteran's alleged military sexual assault occurred as reported by the Veteran as required by the Joint Motion for Remand.

In June 2014, a new VA examination was requested setting forth the Veteran's remand instructions exactly.  In July 2014, however, instead of obtain a new in-person VA examination, only a medical opinion based upon a record review was obtained.  Although indicating she reviewed the Veteran's claims file and acknowledging that the claimed military sexual trauma was conceded, the VA examiner clearly relied upon the findings of the February 2013 VA examination, which were previously found to be inadequate by the parties in the October 2013 Joint Motion for Remand.  

In the August 2015 Joint Motion for Remand, the parties agreed that that July 2014 VA addendum opinion was not adequate as it did not resolve the conflicts contained in the February 2103 VA examination report or otherwise provide an adequate rationale for the negative opinion provided, but rather relied upon the findings in that examination report.  Thus, the medical opinion obtained was not consistent with previous remand instructions, and the parties agreed to have the Veteran's claim remanded again for either a new examination or opinion consistent with this Joint Motion for Remand.  

The May 2014 Board remand clearly requested an in-person examination of the Veteran.  It is unclear why then only a medical opinion was obtained.  Given that one of the questions at issue is the appropriate diagnosis of the Veteran's current psychiatric problems, as well as the inadequacies of the February 2013 VA examination as set forth in the October 2013 Joint Motion for Remand, the Board finds that obtaining only a medical opinion was not sufficient to comply with the Board's remand instructions much less the Joint Motion for Remand.  The need for a new in-person examination is clearly supported by the fact that the VA examiner who provided the July 2014 VA medical opinion relied upon the inadequate findings from the February 2013 VA examination which resulted in another remand from the Court in August 2015.  

Consequently, the Board finds that remand is warranted for the Veteran to be afforded a new in-person VA examination related to his claim to determine the appropriate diagnosis or diagnoses of the Veteran's psychiatric problems and to obtain an adequate medical nexus opinion(s).

Prior to scheduling the examination, however, efforts should be undertaken to obtain up-to-date treatment records, if any, since the last VA mental health treatment note associated with the claims file is from March 2012.  The Board notes that the February 2013 VA examiner commented on mental health treatment notes from August and November of 2012 that are not associated with the Veteran's claims file.  In addition, three years have elapsed since that time without any effort to obtain any subsequent VA or private treatment records.  

The Veteran is hereby advised that the duty to assist is a two-way street.  If he wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Furthermore, it is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  That means the Veteran must help VA in locating and obtaining any relevant treatment records or other documents that may support his claim.  If VA asks him for information and he ignores such a request, such action will most likely negatively affect the outcome of his claim.  In addition, the Veteran must appear for and fully cooperate with VA examination when requested.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to identify all mental health treatment, whether VA or private, that he has had since March 2012.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate in-person VA examination to determine the nature and etiology of any present Axis I psychiatric disorder.  The examiner should review the claims file, to include this remand.  

Based on the examination and review of the record, the examiner should provide a diagnosis of all Axis I psychiatric disorders currently present or that have been present since June 2009 when the Veteran filed his current claim for service connection.  

If a diagnosis of PTSD is made according to the diagnostic criteria in the DSM-IV, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's PTSD resulted from the alleged military sexual assault.  The examiner is directed to assume that the Veteran's alleged military sexual assault occurred as reported by the Veteran.  

If a diagnosis of PTSD is not warranted, then the examiner should provide a detailed explanation of what criterion or criteria for a diagnosis under the DSM-IV is not present to support a diagnosis of PTSD.

If a diagnosis other than PTSD is rendered, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that such diagnosed psychiatric disorder is related to any injury, disease or event incurred during the Veteran's active military service to include the reported military sexual assault.

In rendering any medical opinion, the examiner must take into consideration the Veteran's report of onset and continuity of symptoms, if any, as well as past history of treatment.  

The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  

3.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




